Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 1 of 10 PageID 149



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 SHAEDA BURGESS

        Plaintiff,

 v.                                                  Case No: 6:19-cv-2156-Orl-78LRH

 UNIVERSAL CITY DEVELOPMENT
 PARTNERS, LTD.,

        Defendant.
                                             /

                               CASE MANAGEMENT REPORT

        Without waiving their respective positions on dismissal, consolidation, stay, or remand of

 this case, the parties have agreed on the following dates and discovery plan pursuant to Federal

 Rule of Civil Procedure 26(f) and Local Rule 3.05(c):

                         DEADLINE OR EVENT                                      AGREED DATE

  Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P. 26(a)(1))          January 24, 2020
  Motions to Add Parties or Amend Pleadings                                     March 20, 2020

  Disclosure of Expert Reports                                     Plaintiff:   August 28, 2020
  Defendant:                                                                    September 28,
  [Recommended: 1–2 months before discovery deadline]                           2020
                                                                                November 6,
  Discovery Deadline
                                                                                2020
                                                                                December 4,
  Deadline to File Motion for Class Certification
                                                                                2020
  Dispositive and Daubert Motions
                                                                                April 5, 2021
  [Required: 5 or more months before the trial term begins]
  Meeting In Person to Prepare Joint Final Pretrial Statement                   August 9, 2021




                                                 1
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 2 of 10 PageID 150



  Joint Final Pretrial Statement (including a single set of jointly-proposed
  jury instructions and verdict form, voir dire questions, witness lists, and
                                                                                 August 30, 2021
  exhibit lists with objections on approved form)
  [Recommended: 4 weeks before trial term begins]
  All Other Motions (including motions in limine and trial briefs)               July 26, 2021
  [Required: 2 months before trial term begins]
  Trial Term                                                                     October 2021
  Estimated Length of Trial [trial days]                                         2 days
  Jury/Non-Jury                                                                  Jury
  Mediation                                                          Deadline:
  Mediator: Mr. Rodney Max
  Address: Upchurch Watson White & Max
  1400 Hand Avenue, Suite D                                                      November 6,
  Ormand Beach, FL 32174
                                                                                 2020
  Telephone:
  [Recommended: 2–3 months after CMR meeting or just after discovery
  deadline; mediation is mandatory]
  Parties Consent to Proceed Before a Magistrate Judge                           Yes___ No_X_



                             I.      MEETING OF PARTIES IN PERSON

        Lead counsel and any unrepresented parties must meet in person and not by telephone

 absent an order permitting otherwise. The meeting shall take place in the Middle District of Florida

 unless counsel and any unrepresented parties agree on a different location. Counsel and any

 unrepresented parties hereby certify that a meeting was held on December 26, 2019 at 9:00 AM

 and was attended by:

        Scott Owens_______________                              Counsel for Plaintiff________
                   Name                                                Counsel for/party
        Joel Griswold______________                             Counsel for Defendant_______
                   Name                                                Counsel for/party


                                   II.     INITIAL DISCLOSURES



                                                  2
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 3 of 10 PageID 151



        Federal Rule of Civil Procedure 26 provides that these disclosures are mandatory in Track

 Two and Track Three cases except as stipulated by the parties or otherwise ordered by the Court

 (the amendment to Rule 26 supersedes Middle District of Florida Local Rule 3.05 to the extent

 that Rule 3.05 opts out of the mandatory discovery requirements).

        The parties ___ have exchanged _X_ agree to exchange (check one) information described

 in Rule 26(a)(1)(A)–(D) by January 24, 2020 (date).

                                 III.    ELECTRONIC DISCOVERY

        The parties have discussed issues relating to disclosure or discovery of electronically stored

 information (“ESI”), including Initial Disclosures, Section II above, and agree that (check one):

        ___ No party anticipates the disclosure or discovery of ESI in this case.

        _X__ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

        If disclosure or discovery of ESI is sought by any party from another party, then the

 following issues shall be discussed:


            1. The form or forms in which ESI should be produced.

            2. Nature and extent of the contemplated ESI disclosure and discovery, including
               specification of the topics for such discovery and the time period for which
               discovery will be sought.

            3. Whether the production of metadata is sought for any type of ESI, and if so, what
               types of metadata.

            4. The various sources of ESI within a party’s control that should be searched for ESI,
               and whether either party has relevant ESI that it contends is not reasonably
               accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs of
               retrieving and reviewing that information.

            5. The characteristics of the party’s information systems that may contain relevant
               ESI, including, where appropriate, the identity of individuals with special
               knowledge of a party’s computer systems.

            6. Any issues relating to preservation of discoverable ESI.




                                                  3
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 4 of 10 PageID 152



             7. Assertions of privilege or of protection as trial-preparation materials, including
                whether the parties can facilitate discovery by agreeing on procedures and, if
                appropriate, an order under the Federal Rules of Evidence Rule 502. If the parties
                agree that a protective order is needed, they shall file a separate motion for a
                protective order and attach a copy of the proposed order to the motion. The parties
                should attempt to agree on protocols that minimize the risk of waiver. Any proposed
                protective order shall comply with Local Rule 1.09 and Section IV.F below on
                Confidentiality Agreements.

        Please state if there are any areas of disagreement on these issues and, if so, summarize the

 parties’ positions on each:




        If there are disputed issues specified above, or elsewhere in this report, then (check one):


        ___ One or more of the parties request that a preliminary pre-trial conference under Rule
        16 be scheduled to discuss these issues and explore possible resolutions. Although this will
        be a non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are
        encouraged to have their information technology experts with them at the hearing.

                If a preliminary pre-trial conference is requested, a motion shall
                also be filed pursuant to Federal Rule of Civil Procedure 16(a).

        __X All parties agree that a hearing is not needed at this time because they expect to be
        able to promptly resolve these disputes without assistance of the Court.



                                IV.     AGREED DISCOVERY PLAN

        A.      Certificate of Interested Persons and Corporate Disclosure Statement

        This Court has previously ordered each party, governmental party, intervenor, non-party

 movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

 Disclosure Statement using a mandatory form. No party may seek discovery from any source

 before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

 A motion, memorandum, response, or other paper—including emergency motion—is subject to




                                                 4
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 5 of 10 PageID 153



 being denied or stricken unless the filing party has previously filed and served its Certificate of

 Interested Persons and Corporate Disclosure Statement. Any party who has not already filed and

 served the required certificate is required to do so immediately.

        Every party that has appeared in this action to date has filed and served a Certificate of

 Interested Persons and Corporate Disclosure Statement, which remains current:

        __X__ Yes

        _____ No        Amended Certificate will be filed by _____________________ (party) on

                        or before _______________ (date).

        B.      Discovery Not Filed

        The parties shall not file discovery materials with the Clerk except as provided in Local

 Rule 3.03. The Court encourages the exchange of discovery requests via an electronic medium.

 See Local Rule 3.03(e).

        C.      Limits on Discovery

        Absent leave of Court, the parties may take no more than ten depositions per side (not per

 party). Fed. R. Civ. P. 30(a)(2)(A)(i); Fed. R. Civ. P. 31(a)(2)(A)(i); see also Local Rule 3.02.

 Absent leave of Court, the parties may serve no more than twenty-five interrogatories, including

 sub-parts. Fed. R. Civ. P. 33(a); see also Local Rule 3.03. Absent leave of Court or stipulation of

 the parties each deposition is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(1). The

 parties may agree by stipulation on other limits on discovery. Fed. R. Civ. P. 29. The Court will

 consider the parties’ agreed dates, deadlines, and other limits in entering the scheduling order. In

 addition to the deadlines in the above table, the parties have agreed to further limit discovery as

 follows:

             1. Depositions




                                                  5
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 6 of 10 PageID 154



               2. Interrogatories

               3. Document Requests

               4. Requests to Admit

               5. Supplementation of Discovery

        D.        Discovery Deadline

        Each party shall timely serve discovery requests so that the rules allow for a response prior

 to the discovery deadline. The Court may deny as untimely all motions to compel filed after the

 discovery deadline. In addition, the parties agree as follows:

        E.        Disclosure of Expert Testimony

        On or before the dates set forth in the above table for the disclosure of expert reports, the

 parties agree to fully comply with Rule 26(a)(2) and 26(e). Expert testimony on direct examination

 at trial will be limited to the opinions, basis, reasons, data, and other information contained in the

 written expert report or encompassed by the expert summary disclosed pursuant to Rule 26. Failure

 to disclose such information may result in the exclusion of all or part of the testimony of the expert

 witness. The parties agree on the following additional matters pertaining to the disclosure of expert

 testimony:

        In order to avoid consuming the parties’ and the Court’s time and resources on potential

 discovery issues relating to experts, the parties have agreed to certain limitations on the scope of

 expert discovery in this matter. Neither the terms of the stipulation nor the parties’ agreement to

 them implies that any of the information restricted from discovery in this Stipulation would be

 otherwise discoverable. The following categories of data, information, or documents need not be

 disclosed by any party, and are outside the scope of permissible discovery (including deposition

 questions):




                                                   6
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 7 of 10 PageID 155



                1.      Drafts of any report or disclosure required under Rule 26(a)(2), regardless

                of the form in which the draft is recorded;

                2.      Communications between the party’s attorney and any witness required to

                provide a report under Rule 26(a)(2)(b), regardless of the form of the

                communications, except to the extent that the communications:

                        a) Relate to compensation for the expert’ study or testimony;

                        b) Identify facts or data that the party’s attorney provided and that the

                           expert considered in forming the opinions to be expressed; or

                        c) Identify assumptions that the party’s attorney provided and that the

                           expert relied on in forming the opinions to be expressed.

        F.      Confidentiality Agreements

        Whether documents filed in a case may be filed under seal is a separate issue from whether

 the parties may agree that produced documents are confidential. The Court is a public forum, and

 motions to file under seal are disfavored. The Court will permit the parties to file documents under

 seal only upon a finding of extraordinary circumstances and particularized need. See Brown v.

 Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp.,

 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion

 to file under seal requesting such Court action together with a memorandum of law in support. The

 motion, whether granted or denied, will remain in the public record.

        The parties may reach their own agreement regarding the designation of materials as

 “confidential.” There is no need for the Court to endorse the confidentiality agreement. The Court

 discourages unnecessary stipulated motions for a protective order. The Court will enforce

 appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15. Each




                                                  7
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 8 of 10 PageID 156



 confidentiality agreement shall provide, or shall be deemed to provide, that “no party shall file a

 document under seal without first having obtained an order granting leave to file under seal on a

 showing of particularized need.” With respect to confidentiality agreements, the parties agree as

 follows: The parties expect to submit a proposed protective order.

         G.      Other Matters Regarding Discovery

         The parties agree as follows:

         The parties stipulate that in the event that any deposition already noticed by one side is

 cross-noticed by the other side, it shall not count against the deposition limit for the side making

 the cross-notice. The parties stipulate that that pre-deposition notice requirements set forth in M.D

 Fla. L.R. 3.02 shall be modified and provide that any side is to provide at least twenty-one days

 advance notice of any deposition. The parties do not anticipate the need for changes to any

 discovery limitations at this time.

         The parties agree that materials that are not required to be filed via CM/ECF shall be served

 via email at the following email addresses: As to Plaintiff: scott@scottowens.com and

 james@consumerrightslawgroup.com and as to Defendants: jcgriswold@bakerlaw.com. Plaintiff

 and Defendant agree that service of papers required to be served pursuant to Fed. R. Civ. P. 5(a)

 but not filed, such as discovery requests, may be made via email to the addresses above. Plaintiff

 and Defendant thus consent to receive service electronically pursuant to Fed. R. Civ. P. 5(b)(2)(E)

 and waive any right to receive service by any other means of papers required to be served pursuant

 to Fed. R. Civ. P. 5(a) but not filed.

                  V.      SETTLEMENT AND ALTERNATIVE DISPUTE RESOLUTION

         A.      Arbitration




                                                  8
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 9 of 10 PageID 157



         The Local Rules no longer designate cases for automatic arbitration, but the parties may

 elect arbitration in any case. Do the parties agree to arbitrate?

         _____ Yes—binding

         _____ Yes—non-binding

         ___X__ No

         B.     Mediation

         Absent arbitration or a Court order to the contrary, the parties in every case must participate

 in Court-annexed mediation as detailed in Chapter Nine of the Local Rules. The parties have

 agreed on a mediator as set forth in the table above, and they have agreed to the date stated in the

 table above as the last date for mediation. A list of Court approved mediators is available from the

 Clerk and is posted on the Court’s web site at http://www.flmd.uscourts.gov. However, the parties

 may unanimously agree to use a mediator who is not on that list.

         C.     Settlement

         At any point during the pendency of this litigation, the parties may request a settlement

 conference before a United States Magistrate Judge by filing a motion with the Court. Settlement

 conferences may not be used as a substitute for mediation, and the parties must still designate a

 mediator and mediation deadline.

         D.     Other Alternative Dispute Resolution

         The parties intend to pursue the following other method(s) of alternative dispute resolution:

 None.

         Dated this 2nd day of January 2020, by:

         Signature of Counsel (compliant with Local Rule 1.05(d)) and Unrepresented Parties.




                                                   9
Case 6:19-cv-02156-WWB-LRH Document 24 Filed 01/02/20 Page 10 of 10 PageID 158



                                                     s/ Joel C. Griswold
   By: s/ Scott D. Owens
                                                     Joel C. Griswold
   Scott D. Owens
                                                     Baker & Hostetler, LLP
   Scott D. Owens, P.A.
                                                     SunTrust Center
   3800 S. Ocean Drive, Suite 235
                                                     200 S. Orange Ave., Suite 2300
   Hollywood, Florida 33019
                                                     Orlando, Florida 32801-3432
   T: 954.589.0588 / F: 954.337.0666
                                                     Telephone: (407) 649-4088
   scott@scottdowens.com
                                                     jcgriswold@bakerlaw.com
    James S. Giardina
                                                     Counsel for Defendant
    Fla. Bar No. 0942421
    The Consumer Rights Law Group, PLLC
    3104 W. Waters Avenue, Suite 200
    Tampa, Florida 33614-2877
    Tel: (813) 435-5055 ext 101
    Fax: (866) 535-7199
    James@ConsumerRightsLawGroup.com

    Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 2, 2020, I electronically filed the foregoing
   document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
   being served this date via U.S. mail and/or some other authorized manner for those counsel of
   parties, if any, who are not authorized to receive electronically Notice of Electronic Filing.


                                                            By: /s/ Scott D. Owens
                                                            Scott D. Owens, Esq.




                                                10
